Case 20-03124-KLP           Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18      Desc Main
                                     Document     Page 1 of 28



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
JAMES RONALD RITCHIE                          )     Case No. 18-30764-KLP
THERESA ANN RITCHIE                           )     Chapter 13
                                              )
                       Debtors                )

JAMES RONALD RITCHIE                          )
THERESA ANN RITCHIE                           )
                                              )
                       Plaintiffs,            )
                                              )
v.                                            )     APN: 20-________________
                                              )
OLGA RITCHIE                                  )
3102 E. Laburnum Ave.                         )
Richmond, VA 23223                            )
                                              )
and                                           )
                                              )
MOMENTUM TITLE, LLC                           )
c/o Griffin Scott Dunham, R/A                 )
1704 Charlotte Ave., Suite 105                )
Nashville, TN 37203                           )
                                              )
                       Defendants.            )

            COMPLAINT FOR TURNOVER OF PROPERTY OF THE ESTATE

         COME NOW the Plaintiffs, James Ronald Ritchie and Theresa Ann Ritchie (also referred

to herein as “Debtors”), by counsel, and as and for their Complaint to Turnover Property of the

Estate, state as follows:

James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, Virginia 23219
Telephone: (804) 225-9500
Facsimile: (804) 225-9598
Email: jkane@kaneandpapa.com
Counsel for Plaintiffs
Case 20-03124-KLP           Doc 1   Filed 08/28/20 Entered 08/28/20 15:10:18         Desc Main
                                    Document     Page 2 of 28



                             PARTIES, VENUE AND JURISDICTION

       1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1334, since the dispute arises

as a result of, and is related to, the above-referenced matter.

       2.      This is a core proceeding within the meaning of 28 U.S.C. § 157.

       3.      This is an Adversary Proceeding within the meaning of Rule 7001 of the

Bankruptcy Rules.

       4.      On or about February 17, 2018, the Debtors filed for relief under Chapter 13 of

the U.S. Bankruptcy Code. The Debtors’ Chapter 13 Plan has been confirmed and all property

of the bankruptcy estate has re-vested in the Debtors.

       5.      Defendant, Olga Ritchie is the ex-wife of Plaintiff, James Ronald Ritchie and a

resident of the Commonwealth of Virginia. Defendant Momentum Title, LLC is a Tennessee

limited liability company.

                                              FACTS

       6.      During the marriage of Olga Ritchie and James Ronald Ritchie, a son was born in

1971 by the name of James Ronald Ritchie, Jr. Plaintiff, James Ronald Ritchie had been

estranged from James Ronald Ritchie, Jr. and Defendant Olga Ritchie for many years.

       7.      On or about May 18, 2020, James Ronald Ritchie, Jr., died intestate leaving

Defendant Olga Ritchie and Plaintiff, James Ronald Ritchie, as his only heirs. A copy of James

Ronald Ritchie, Jr.’s death certificate is attached hereto as Exhibit “A” and is incorporated

herein by this reference.

       8.      At the time of his death, James Ronald Ritchie, Jr. was the fee simple owner of

real estate and improvements located in Nashville, TN known as 7929 Kirkfield Drive,

Nashville, TN, more particularly described as
                                                  2
Case 20-03124-KLP         Doc 1   Filed 08/28/20 Entered 08/28/20 15:10:18              Desc Main
                                  Document     Page 3 of 28



       Land in Davidson County, Tennessee, being Lot No. 90, on the Plan of Section
       One, Phase Three, 2nd Addition to Sugar Valley, of record in Plat at Instrument
       No. 20071214-0143931, in the Register’s Office for Davidson County,
       Tennessee, to which Plan reference is hereby made for a more complete
       description of the property.

(“Property”).

       9.       The current assessed value of the Property is $302,600.00. A copy of the current

assessment is attached here as Exhibit “B” and is incorporated herein by this reference.

       10.      Plaintiff, James Ronald Ritchie, is an elderly gentleman who is gravely ill and

dealing with end of life issues. He has difficulty speaking and understanding others.

       11.      On or about August 10, 2020, Plaintiff, James Ronald Ritchie, received a

telephone call from a title company from Nashville, TN.

       12.      It was Mr. Ritchie’s understanding that the title company needed him to sign an

affidavit in connection with his son’s death in order to avoid having to be responsible for his

son’s death and to avoid having to appear in court in Tennessee. Being fearful of having to incur

new debt and from being forced to travel to Tennessee with his failing health, Mr. Ritchie

verbally agreed to sign the document.

       13.      The following day, August 11, 2020, a notary public appeared at Mr. Ritchie’s

home, presented him with a document he believed to be the affidavit previously discussed, and

Mr. Ritchie signed the same.

       14.      At no time during the aforesaid process did Mr. Ritchie have the benefit of

counsel to review the document, nor was it suggested by the title company’s representative.

       15.      Later that day, after Mr. Ritchie had signed the document with the notary, his

wife, Theresa Ann Ritchie sent the undersigned counsel an email expressing concerns about the


                                                3
Case 20-03124-KLP          Doc 1   Filed 08/28/20 Entered 08/28/20 15:10:18          Desc Main
                                   Document     Page 4 of 28



situation. Unfortunately, the undersigned counsel was out of town the week of August 10 and

unable to respond.

       16.     On August 13, 2020, the undersigned counsel was copied on an email from the

title company to Mrs. Ritchie with an attachment of the document signed by Mr. Ritchie. It was

only at that time that the Plaintiffs realized that Mr. Ritchie did not sign an affidavit as

represented, but instead signed a Quitclaim Deed conveying all of his interest in the Property to

Defendant Olga Ritchie, for no consideration. A copy of said email and Quitclaim Deed is

attached hereto as Exhibit “C” and incorporated herein by this reference.

       17.     After communicating several time with the title company, it was discovered by

the undersigned counsel that upon receiving the Quitclaim Deed, on August 13, 2020, Olga

Ritchie sold the Property to a third party for $379,950.00. A copy of the Settlement Statement

and Warranty Deed are attached hereto collectively as Exhibit “D” and are incorporated herein

by this reference.

       18.     According to the Settlement Statement, after paying off the debt on the Property

and closing costs, the net proceeds from the sale of the Property are $87,230.64 (“Proceeds”).

       19.     The Proceeds are currently being held in escrow by Defendant Momentum Title,

LLC. Momentum Title informed the undersigned that, under Tennessee law, due to the Property

being obtained by intestate succession, the Proceeds will need to be held in escrow for six (6)

months from the date of death and cannot be released until November 19, 2020.

                       COUNT I (Turnover of Property of the Estate)

       20.     The Plaintiffs hereby incorporate and restate the allegations contained in

Paragraphs 1 through 19.


                                                4
Case 20-03124-KLP             Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18             Desc Main
                                       Document     Page 5 of 28



        21.     Not less than one half (½) of the Proceeds and any other assets owned by James

Ronald Ritchie, Jr. at the time of his death are assets of the Debtors’ bankruptcy estate. See

Carroll v. Logan, 735 F.3d 147 (4th Cir. 2013).

        22.     The Quitclaim Deed conveying the Property to Defendant Olga Ritchie is void

and/or voidable as it was procured by improper means, by fraud and misrepresentation, and

without Court approval as required by the terms of the Debtors’ confirmed Chapter 13 Plan.

                            COUNT II (Constructive Trust and Accounting)

        23.     The Plaintiffs hereby incorporate and restate the allegations contained in

Paragraphs 1 through 22.

        24.     The Plaintiffs are entitled to have a constructive trust placed upon the Proceeds

and any other assets owned by James Ronald Ritchie, Jr. at the time of his death.

        25.     The Plaintiffs are entitled to an accounting by Olga Ritchie of all other assets

owned by James Ronald Ritchie, Jr.

                                      COUNT III (Injunctive Relief)

        26.     The Plaintiffs hereby incorporate and restate the allegations contained in

Paragraphs 1 through 25.

        27.     There is an actual and justiciable controversy between the parties as to rights of

the parties in this case.

        28.     The Plaintiffs are entitled to an immediate injunction prohibiting Defendant

Momentum Title, LLC from disbursing any of the Proceeds until this adversary proceeding has

been fully adjudicated.

        29.     The Plaintiffs state that they are entitled to Injunctive Relief because:


                                                   5
Case 20-03124-KLP        Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18              Desc Main
                                  Document     Page 6 of 28



       (a)     They have has clearly shown that they are likely to prevail on the merits of this

adversary proceeding;

       (b)     Injunctive relief is necessary to maintain the status quo and to prevent loss of

assets of the bankruptcy estate during the pendency of this adversary proceeding;

       (c)     The Plaintiffs have clearly shown that they will suffer, absent injunctive relief,

irreparable injury for which there is no adequate remedy at law; and

       (d)     The balance of equities is weighed in favor of the Plaintiffs for injunctive relief as

they stand to suffer irreparable injury if Momentum Title, LLC is not enjoined from disbursing

the Proceeds while, on the other hand, Momentum Title, LLC will sustain no losses if subject to

the injunction as they are the holding the Proceeds in their capacity as escrow agent and have no

stake in the outcome of this adversary proceeding.

       (e)     Granting a temporary injunction herein is in the public interest.

                                    RELIEF REQUESTED

       WHEREFORE, the Plaintiffs respectfully request that this Court grant judgment as

follows:

       a.      Ordering that not less than one half (½) of the Proceeds and any other assets

owned by James Ronald Ritchie, Jr. at the time of his death are assets of the Debtors’ bankruptcy

estate and that the same be immediately turned over to the Chapter 13 Trustee in this case.

       b.      Imposing a constructive trust be imposed on the Proceeds and any other assets

owned by James Ronald Ritchie, Jr. at the time of his death.

       c.      Ordering Defendant Olga Ritchie to provide a full accounting to the Court of all

assets owned by James Ronald Ritchie, Jr. at the time of his death.


                                                 6
Case 20-03124-KLP        Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18     Desc Main
                                  Document     Page 7 of 28



       d.      Enjoining Defendant Momentum Title, LLC from disbursing any of the Proceeds

until this adversary proceeding has been fully adjudicated.

       e.      Ordering such other relief as the Court may deem appropriate.

Dated: August 28, 2020

                                     Respectfully Submitted,

                                     JAMES RONALD RITCHIE
                                     THERESA ANN RITCHIE


                                     By: /s/ James E. Kane
                                            James E. Kane (VSB #30081)
                                            KANE & PAPA, P.C.
                                            1313 East Cary Street
                                            Richmond, Virginia 23219
                                            Telephone: (804) 225-9500
                                            Facsimile: (804) 225-9598
                                            Email: jkane@kaneandpapa.com
                                            Counsel for Plaintiffs




                                                7
Case 20-03124-KLP   Doc 1   Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document     Page 8 of 28




                                                    EXHIBIT A
Case 20-03124-KLP        Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18             Desc Main
                                  Document     Page 9 of 28      EXHIBIT B

                                                                                                   

    (https://www.padctn.org)




                Property Summary                           Printable Property
        Page (/prc/property/240044/card/1)        Record Card (/prc/property/240044/print)

                                          Building and
                    Improvement Details (/prc/property/240044/card/1/interior)

                    Historical                                        Review/
  Data (/prc/property/240044/card/1/historical)     Appeal (/prc/property/240044/card/1/review)

                                            Google/
                          Bing Maps (/prc/property/240044/card/1/map)

         To return to your search results click your browsers back button


 GENERAL PROPERTY INFORMATION

  Map & Parcel: 181 01 0B 262.00                                                 Card 1 of 1
  Location: 7929 KIRKFIELD DR
  Current Owner: RITCHIE, JAMES RONALD & OLGA
Case 20-03124-KLP     Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18         Desc Main
                              Document      Page 10 of 28




    (https://www.padctn.org/prc/Image_2020_May\240000\44001.JPG)
     Click to Enlarge (https://www.padctn.org/prc/Image_2020_May\240000\44001.JPG)




    (https://www.padctn.org/prc/Sketch_2020_May\240000\44001.jpg)
    Click to Enlarge (https://www.padctn.org/prc/Sketch_2020_May\240000\44001.jpg)
                  Sketch Details (/prc/property/240044/card/1/interior)
 Mailing Address: 7929 KIRKFIELD DR, NASHVILLE, TN 37211
 Legal Description: LOT 90 SUGAR VALLEY SECT 1 PH 3 2ND ADDITION
Case 20-03124-KLP         Doc 1     Filed 08/28/20 Entered 08/28/20 15:10:18                   Desc Main
                                   Document      Page 11 of 28
 Tax District: GSD  View Tax Record (https://nashville-tn.mygovonline.com/mod.php?
 mod=propertytax&mode=public_lookup)
 Assessment Classification*: RES
 Legal Reference: 20200814-0091480  View Deed
 (https://www.davidsonportal.com/gis/file.php?file=202008140091480)
 Sale Date: 05/18/2020
 Sale Price: $0

   MAP TOOLS




              100 ft



                                                    Comper
       Sales Search (http://davidson-tn-citizen.comper.info/template.aspx?propertyID=181010B26200CO)

                                                   
                                                  Pictometry
    Aerial Photos (http://community.spatialest.com/tn/davidson/pictometry.php?y=36.015700&x=-86.692446)

                                                     Metro
                 Maps (https://maps.nashville.gov/ParcelViewer/?parcelID=181010B26200CO)
                                                                                              


                   To view data for another property click in map to select


 *This classification is for assessment purposes only and is not a zoning designation,
 nor does it speak to the legality of the current use of the subject property.




    TOTAL PROPERTY
    APPRAISAL / ASSESSMENT
Case 20-03124-KLP        Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18     Desc Main
                                 Document      Page 12 of 28
     Assessment Year: 2020
     Last Reappraisal Year: 2017
     Improvement Value: $247,600
     Land Value: $55,000
     Total Appraisal Value: $302,600
     Assessed Value: $75,650
     Property Use: SINGLE FAMILY
     Zone: 1
     Neighborhood: 6331
     Land Area: 0.15 Acres
     GENERAL ATTRIBUTES - CARD 1
     Property Type: SINGLE FAM            Number of Rooms: 8
     Year Built: 2014                     Number of Beds: 3
     Square Footage: 2,614                Number of Baths: 2
     Exterior Wall: BRICK/FRAME           Number of Half Bath: 1
     Story Height: TWO STY                Number of Fixtures: 12
     Building Condition: Average
     Foundation Type: CRAWL




PADCTN.ORG
Home (http://www.padctn.org)
Who We Are, What We Do (https://www.padctn.org/general/)
Real Property Search (https://www.padctn.org/real-property-search/)
Real Property (https://www.padctn.org/real-property/)
Personal Property (https://www.padctn.org/personal-property/)
Appeal Information (https://www.padctn.org/review-appeal/)
Services (https://www.padctn.org/services/)




Terms of Use (https://www.padctn.org/terms-of-use/)
System Requirements (https://www.padctn.org/system-requirements/)
Annual Paper Reduction Report (https://www.padctn.org/annual-paper-reduction-report/)


QUICK LINKS
Metro Sites (https://www.padctn.org/general/topic-index-and-links/)
Surrounding Counties (https://www.padctn.org/general/topic-index-and-links/)
Case 20-03124-KLP         Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                                  Document      Page 13 of 28
State Sites (https://www.padctn.org/general/topic-index-and-links/)



CONTACT
Staff Directory (https://www.padctn.org/staff-directory/)
Directions (https://www.padctn.org/directions/)

 E-mail Customer Service (mailto:assessorweb@nashville.gov)
Facebook (https://www.facebook.com/metronashvilleassessorofproperty/)
Twitter (https://twitter.com/NSHPropAssessor)


 Main Line: (615) 862-6080   Fax: (615) 862-6057     Open Monday - Friday, 8:00 am-
                             4:30 pm (Except Holidays)
 Mailing: P.O. Box 196305 Nashville, TN 37219-6305     Physical: 700 2nd Ave S, Suite
                              210, Nashville, TN 37210
            For ADA assistance: please contact Kristina Ratcliff at (615) 862-6998.


© Copyright Nashville Assessor of Property 2015
      26848162           Visitors to the site
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18  Desc Main
                                                                 EXHIBIT C
                            Document      Page 14 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 15 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 16 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 17 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 18 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 19 of 28
                                                        EXHIBIT D
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 20 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 21 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 22 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 23 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 24 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 25 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 26 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 27 of 28
Case 20-03124-KLP   Doc 1    Filed 08/28/20 Entered 08/28/20 15:10:18   Desc Main
                            Document      Page 28 of 28
